IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-79,554-02


EX PARTE JUAN PABLO GUERRERO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1318777-A
IN THE 230TH DISTRICT COURT FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of aggravated sexual assault of a child.  He was sentenced to three years' imprisonment pursuant to
a plea bargain agreement. 
	The trial court signed findings of fact and conclusions of law that were based on the record
and two affidavits from trial counsel.  The trial court recommended that relief be denied.
	This Court does not adopt the trial court's finding of fact number three.  Based on the trial
court's other findings of fact and conclusions of law, as well as this Court's independent review of
the entire record, we deny relief.

Filed: September 11, 2013
Do not publish